Name: 70/317/EEC: Commission Decision of 3 June 1970 authorizing the Grand-Duchy of Luxembourg to approve for marketing seed of Pseudotsuga menziesii (Mirb.) Franco. and Picea sitchensis Trautv. and Mey., satisfying less stringent requirements (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-06-25

 Avis juridique important|31970D031770/317/CEE: DÃ ©cision de la Commission, du 3 juin 1970, autorisant le grand-duchÃ © de Luxembourg Ã admettre Ã la commercialisation des semences de Pseudotsuga menziesii (Mirb.) Franco. et de Picea sitchensis Trautv. et Mey., soumises Ã des exigences rÃ ©duites (Le texte en langue franÃ §aise est le seul faisant foi) Journal officiel n ° L 138 du 25/06/1970 p. 0020 - 0020++++ ( 1 ) JO N 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . DECISION DE LA COMMISSION DU 3 JUIN 1970 AUTORISANT LE GRAND-DUCHE DE LUXEMBOURG A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO . ET DE PICEA SITCHENSIS TRAUTV . ET MEY . , SOUMISES A DES EXIGENCES REDUITES ( LE TEXTE EN LANGUE FRANCAISE EST LE SEUL FAISANT FOI ) ( 70/317/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU CONSEIL DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LE GRAND-DUCHE DE LUXEMBOURG , CONSIDERANT QUE LA PRODUCTION DE SEMENCES DE PSEUDOTSUGA MENZIESII ET DE PICEA SITCHENSIS , REPONDANT AUX EXIGENCES DE LA DIRECTIVE PRECITEE EST , DANS LA COMMUNAUTE , NOTOIREMENT DEFICITAIRE ; CONSIDERANT QU'AUCUN PAYS N'EST EN MESURE DE PRODUIRE EN QUANTITE SUFFISANTE DES SEMENCES DES ESPECES SUSMENTIONNEES PRESENTANT LES MEMES GARANTIES QUE LES MATERIELS DE REPRODUCTION PRODUITS DANS LA COMMUNAUTE ET REPONDANT AUX DISPOSITIONS DE LA DIRECTIVE PRECITEE , ET QU'IL CONVIENT , DES LORS , D'ADMETTRE PROVISOIREMENT A LA COMMERCIALISATION DES SEMENCES SOUMISES A DES EXIGENCES REDUITES ; CONSIDERANT QUE , POUR DES RAISONS GENETIQUES , CES SEMENCES DOIVENT ETRE RECOLTEES SUR LES LIEUX D'ORIGINE DANS L'AIRE DES ESPECES CONSIDEREES ET QUE , POUR ASSURER L'IDENTITE DE CES SEMENCES , IL S'AVERE NECESSAIRE QUE DES GARANTIES AUSSI STRICTES QUE POSSIBLE SOIENT FOURNIES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER 1 . LE GRAND-DUCHE DE LUXEMBOURG EST AUTORISE A ADMETTRE A LA COMMERCIALISATION , SUR SON TERRITOIRE : _ 15 KG AU MAXIMUM DE SEMENCES DE PSEUDOTSUGA MENZIESII , _ 1 KG AU MAXIMUM DE SEMENCES DE PICEA SITCHENSIS , AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 , DANS L'ETAT DE WASHINGTON ( ETATS-UNIS D'AMERIQUE ) , A CONDITION QUE SOIENT FOURNIES LES JUSTIFICATIONS PREVUES A L'ARTICLE 2 EN CE QUI CONCERNE LE LIEU DE PROVENANCE ET L'ALTITUDE OU LES SEMENCES ONT ETE RECOLTEES . 2 . LE GRAND-DUCHE DE LUXEMBOURG EST EGALEMENT AUTORISE A ADMETTRE A LA COMMERCIALISATION , SUR SON TERRITOIRE , LES PLANTS ISSUS DES SEMENCES SUSMENTIONNEES . ARTICLE 2 1 . LES JUSTIFICATIONS PRESCRITES A L'ARTICLE 1ER PARAGRAPHE 1 SONT CONSIDEREES COMME FOURNIES S'IL S'AGIT DE SEMENCES DE LA CATEGORIE " MATERIELS DE REPRODUCTION IDENTIFIES " DU SYSTEME DE L'O.C.D.E . POUR LE CONTROLE DES MATERIELS FORESTIERS DE REPRODUCTION DESTINES AU COMMERCE INTERNATIONAL , DU 30 MAI 1967 . 2 . S'IL N'EST PAS FAIT APPLICATION , SUR LE LIEU DE PROVENANCE , DU SYSTEME O.C.D.E . CITE AU PARAGRAPHE 1 , D'AUTRES PIECES JUSTIFICATIVES OFFICIELLES SONT ADMISES . 3 . A DEFAUT DE PIECES JUSTIFICATIVES OFFICIELLES ETABLIES SUR LE LIEU DE PROVENANCE DU MATERIEL , DES PIECES NON OFFICIELLES PEUVENT ETRE ADMISES . ARTICLE 3 L'AUTORISATION PREVUE A L'ARTICLE 1ER PARAGRAPHE 1 EXPIRE LE 31 DECEMBRE 1979 . ARTICLE 4 LE GRAND-DUCHE DE LUXEMBOURG EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 3 JUIN 1970 . PAR LA COMMISSION LE PRESIDENT JEAN REY